                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  EASTERN DIVISION

PEARL C. DANIELS,                                       )
                                                        )
                                Plaintiff,              )
                                                        )          JUDGMENT IN A
                                                        )          CIVIL CASE
v.                                                      )          CASE NO. 4:18-CV-80-D
                                                        )
CITY OF GREENVILLE,                                     )
                                                        )
                                Defendant.              )

Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that the court GRANTS defendant's motion
for summary judgment [D.E. 37]. Defendant may file a motion for costs in accordance with the
Federal Rules of Civil Procedure and this court's local rules.



This Judgment Filed and Entered on April 8, 2020, and Copies To:
Pearl C. Daniels                                        (Sent to 1803 McClellan St. Greenville, NC
                                                        27834 via US Mail)
Gary S. Parsons                                         (via CM/ECF electronic notification)
Justin N. Outling                                       (via CM/ECF electronic notification)



DATE:                                                   PETER A. MOORE, JR., CLERK
April 8, 2020                                           (By) /s/ Nicole Sellers
                                                                   Deputy Clerk
